Newburger, J.
This in an appeal from a judgment entered upon a verdict of a jury, and from an order denying a motion for a new trial. This action was brought to recover for goods sold and delivered by plaintiff to defendant. This answer admits the sales at the prices stated, but alleges an extension of the time for the payment by reason of the acceptance by the plaintiff of defendant’s three promissory notes for the amount of the purchase price, which had not matured at the time of the commencement of the action.' The *902plaintiff, however, claimed that the defendant had been guilty of fraud in obtaining the merchandise and the extension of the credit, and therefore was authorized to rescind the credit, and sue for goods sold. The trial justice properly submitted the question of fraud to the jury, and a careful examination of the appeal book fails to disclose any error on trial. Judgment must be affirmed, with costs. All concur.